 461315 NLRB No. 58ESSBAR EQUIPMENT CO.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's credibility findings, we find it unnecessaryto rely on his characterization of Michael Lawrence as a ``world
class evasionist.''The judge refers to a conversation between Wykpisz and Lawrenceas having occurred in ``the second week in 1992.'' That conversa-
tion occurred in the second week of October 1992. We correct this
inadvertent error.2Accounts receivable from August 1990 to October 1992 rangedfrom a low of $92,737 in January 1991 to a high of $753,177 in
June 1991. The accounts receivable was $396,440 in August 1992
and was $101,640 in October 1992.Essbar Equipment Company and Sheet MetalWorkers International Association, Local
Union 19. Case 4±CA±21299October 31, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENOn April 25, 1994, Administrative Law Judge BruceC. Nasdor issued the attached decision. The Respond-
ent filed exceptions and a supporting brief and an an-
swer to the General Counsel's cross-exceptions. The
General Counsel filed cross-exceptions to the judge's
decision and an answer to the Respondent's excep-
tions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied.1. We agree with the judge that Marty Detweiler isa supervisor. In particular, we note that Detweiler inde-
pendently directs the work of the Respondent's field
employees when they deliver and install kitchen equip-
ment. Detweiler gives field employees Wykpisz and
Andruzzi their assignments, instructs them where to re-
port to work, verifies field employees' hours, and
solves problems that arise on the jobsite. Detweiler
also gives instructions to Wykpisz and Andruzzi and is
responsible for their field work. Further, as found by
the judge, junior employees Wykpisz and Andruzzi re-
quire direction and, if Detweiler is not their supervisor,
there would be no one to responsibly direct the fieldoperation.Detweiler also has the authority to grant employeestime off, as established by uncontradicted evidence that
he granted Andruzzi a day off without consulting high-
er management.Finally, Detweiler's wages and benefits substantiallyexceed those of other field personnel. He is paid $12per hour compared with $7 for Wykpisz and Andruzzi,and, unlike other field personnel, he receives a bonus,
use of a company vehicle and credit card, and a paid
vacation.On these facts, we agree with the judge thatDetweiler is a supervisor under Section 2(11 ) of the
Act.2. The Respondent relies on Ideal Macaroni, 301NLRB 507 (1991), in support of its argument that
Wykpisz and Andruzzi were laid off for valid eco-
nomic reasons, and not because of their union activi-
ties. We reject the Respondent's economic defense.In Ideal Macaroni, the employer more than doubledits work force in response to a new promotional cam-
paign and because of operational problems it was ex-
periencing with newly installed, state-of-the-art pack-
aging equipment. Once the promotional campaign con-
cluded, and the operational problems ceased, there was
a concomitant drop in orders and manpower needs. In
response, the employer laid off some of its newly hired
employees including the alleged discriminatees. On
these facts, the Board agreed with the employer's
claim that the discriminatees would have been laid off
even in the absence of their union activity.The Respondent asserts that here, as in Ideal Maca-roni, the layoff of Wykpisz and Andruzzi was the law-ful result of reduced manpower needs caused by a
slowdown in its business. The Respondent claims that
this reduction is reflected in the decline in its accounts
receivable for the period from August to October 1992.
Although the Respondent did experience a dropoff in
its accounts receivable during this period, an examina-
tion of its accounts receivable for the period starting
in August 1990 indicates that the Respondent experi-
enced frequent rises and falls in its accounts receivable
and that there was nothing unusual about the decline
that occurred immediately prior to the layoff.2Further, unlike Ideal Macaroni, Wykpisz andAndruzzi were hired as part of the Respondent's regu-
lar work force, and not to meet a temporary demand.
Indeed, the Respondent's employee complement for
several years has consisted of at least three full-time
employees. Finally, in 22 years the Respondent has
never laid off a regular full-time employee, even dur-
ing slow periods.In these circumstances, we find that the Respondentfailed to establish that Wykpisz and Andruzzi would
have been laid off for legitimate business reasons, even
in the absence of their union activities. Rather, as
found by the judge, we conclude that the Respondent
violated Section 8(a)(3) and (1) by laying off these
employees. 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3. The General Counsel excepts to the judge's fail-ure to find specifically that the Respondent violated
Section 8(a)(1) by telling an employee that the Re-
spondent did not want him talking to the Union. In the
section of his decision entitled ``Alleged Unfair Labor
Practices,'' the judge discusses Wykpisz' testimonythat Vice President Michael Lawrence told him that he
(Lawrence) did not want them talking to the Union.
Although, the judge credits Wykpisz' testimony, he
does not discuss this incident specifically in his ``Con-
clusion and Analysis'' section. The judge, however,
does find in his ``Conclusions of Law'' that the Re-
spondent violated the Act by telling employees not to
talk to the Union. He also includes a provision in his
order covering this violation. In these circumstances,
we conclude that the judge's failure to include this vio-
lation in the ``Conclusion and Analysis'' section was
inadvertent. In any event, we find that Respondent vio-
lated Section 8(a)(1) by telling Wykpisz not to talk to
the Union.4. The General Counsel also excepted to the judge'sreference in his remedy and order to the ``discharge''
of Wykpisz and Andruzzi and to the judge's failure to
make specific findings in his conclusions of law and
order that Respondent unlawfully laid off and failed to
recall the discriminatees. We find that the portions of
the remedy, order, and notice that refer to the ``dis-
charge'' should refer to ``layoff'' and ``failure to recall
the employees.'' The conclusions of law, order, and
notice shall be modified accordingly to reflect that the
Respondent unlawfully laid off and failed to recall em-
ployees Wykpisz and Andruzzi.Amended Conclusions of LawSubstitute the following for paragraph 3 of the con-clusions of law.``3. By discriminating in its layoff and failure to re-call employees Joseph Andruzzi and Daniel Wykpisz
because of their union activities, the Respondent has
violated Section 8(a)(3) and (1) of the Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Essbar Equipment Co.,
Wilmington, Delaware, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.1. Substitute the following for paragraph 1(a).
``(a) Laying off and failing to recall or otherwisediscriminating against employees Daniel Wykpisz and
Joseph Andruzzi or any other employee for supporting
Sheet Metal Workers International Association, Local
Union 19, or any other labor organization.''2. Substitute the following for paragraph 2(b).``(b) Expunge from its files any references to thelayoffs and failure to recall employees Wykpisz and
Andruzzi and notify them in writing that this has been
done, and that the evidence of their unlawful layoffs
and failure to recall shall not be used as a basis for
future personnel action against them.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
lay off and fail to recall or otherwisediscriminate against employees Daniel Wykpisz and
Joseph Andruzzi or any other employee for supporting
Sheet Metal Workers International Association, Local
Union 19, or any other labor organization.WEWILLNOT
interrogate employees about theirunion activities.WEWILLNOT
tell employees that we do not wantthem speaking to the Union.WEWILLNOT
threaten employees with job loss fortalking to the Union.WEWILLNOT
threaten employees with discharge ifthey engage in union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer to Joseph Andruzzi and DanielWykpisz immediate and full reinstatement to their
former positions or to substantially equivalent positions
without prejudice to their seniority or other rights and
privileges and compensate them for any loss of pay
suffered by reason of their layoffs, with interest.WEWILL
expunge from our files any references tothe layoff and failure to recall of the above-named em-
ployees, and notify them in writing that this has been
done and that evidence of their layoff and failure to re-
call shall not be used as a basis for future personnel
action against them. 463ESSBAR EQUIPMENT CO.1Counsel for the General Counsel's unopposed motion to correctthe transcript is granted.All of our employees are free to become, remain, orrefrain from becoming members of any union.ESSBAREQUIPMENTCOMPANYPeter Berrochi, Esq., for the General Counsel.Frederick M. Walton, Esq., for the Respondent.Dennis P. Walsh, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEBRUCEC. NASDOR, Administrative Law Judge. This casewas tried in Philadelphia, Pennsylvania, on October 7 and 8,
1993. Sheet Metal Workers International Association, Local
19, AFL±CIO (the Union) filed a charge and amended
charge on December 16, 1992, and February 19, 1993. Com-
plaint issued with amendments on February 18 and Septem-
ber 16, 1993. Counsel for the General Counsel, at the com-
mencement of the hearing, further amended paragraphs 5(a)
and (b) of the complaint. The complaint and the amendments
allege that Respondent laid off its employees Daniel
Wykpisz and Joseph Andruzzi, and subsequently refused to
call them in violation of Section 8(a)(1) and (3) of the Act.
The failure to recall allegation is alleged as an independent
violation. The amended complaint also alleges that Respond-
ent engaged in other independent acts which were violative
of Section 8(a)(1) of the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
briefs,1I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Respondent, a Delaware corporation,with an office and place of business in Wilmington, Dela-
ware, has been engaged in furnishing, delivering, and setting
up commercial kitchen equipment.During the past year, Respondent, in conducting its busi-ness operations described above, derived gross revenues in
excess of $500,000, and during the same period purchased
and received at the facility goods valued in excess of
$50,000 directly from points outside the State of Delaware.At all times material, Respondent has been engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
At all times material, the Union has been a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The Respondent was engaged in the selling, delivery, andinstallation of restaurant equipment and supplies. It sells pri-
marily to institutional customers such as schools, prisons,
nursing homes, and hospitals. It maintains a warehouse and
office at 104 East Lea Boulevard, Wilmington, Delaware.C&D Contractors (C&D) leases space to Respondent andmaintains its own warehouse next door to the Respondent
and an office several blocks away. Most of Respondentsprojects are governed by State prescribed prevailing wage re-
quirements.Michael Lawrence has been vice president of Respondentfor the last 22 years. His principal involvement is administra-
tion, bidding on jobs, purchasing equipment, and scheduling
projects. More than 90 percent of his time is spent in the of-
fice, although occasionally he visits the worksites he does
not participate in the delivery or installation of the equip-
ment.Don Clagg is the Union's organizer in Delaware. As suchhe is responsible for monitoring nonunion contractors adher-
ence to prevailing wage conditions, to ensure that union con-
tractors are not economically disadvantaged in bidding
against nonunion competition on government projects. Re-
spondent has signed project agreements with the Union on
union jobs. Clagg and Lawrence know each other personally,
and prior to the fall of 1992, Clagg tried to persuade Law-
rence to sign a collective-bargaining agreement with the
Union. Lawrence declined giving as his reason the competi-
tive market pressure on his business and that he could not
compete if he were a union contractor.Clagg had never attempted to solicit Respondent's employ-ees to sign union authorization cards, because until Septem-
ber 1992, he never had an employee list. In September a fel-
low organizer, James White, provided Clagg with the Re-
spondent's wage certification at a job in Harrisburg, Pennsyl-
vania. Also included was a list of the names and addresses
of Respondent's employees. Clagg decided to solicit signa-
tures and, on September 23, Clagg and White made separate
house visits to Wykpisz and Andruzzi. They discussed em-
ployees' prevailing wage violations on the companies jobs,
union benefits, the NLRB election process, and at some point
Wykpisz and Andruzzi signed authorization cards and hand-
ed them back to Clagg. Later that evening Clagg left a tele-
phone message at employee Jonathan Murphy's house
wherein he asked Murphy to call him. Murphy did not return
the call. Clagg eventually spoke to Murphy and Marty
Detweiler about becoming union members but they were not
interested. The only employees who signed union authoriza-
tion cards were Wykpisz and Andruzzi.Approximately 1 week after the above-named employeessigned authorizations cards Clagg received a telephone call
from Lawrence in which Lawrence indicated he was aware
that Clagg had been talking to some of his employees. He
asked Clagg whether there was anything he could do to help
him. Clagg acknowledged that he had spoken to an employee
about becoming a union member. Lawrence stated he had no
problem with that and the conversation ended after some
small talk. Lawrence's version of the conversation is basi-
cally the same as Clagg's except Lawrence says he told
Clagg that two of his employees had told him that Clagg was
trying to make contact with them. Lawrence said that
Wykpisz and Andruzzi came to him complaining about
Clagg's calls to them. They denied they had complained to
Lawrence about being contacted by Clagg. During the second
week in November 1992, Clagg had another occasion to
speak to Lawrence asking him to sign a union contract. Law-
rence again declined saying he could not compete in the mar-
ket as a union contractor. 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
During the relevant times, Respondent employed four full-time regular field employees involved in delivery and instal-
lation of kitchen equipment: Martin Detweiler, Jonathan
Murphy, Daniel Wykpisz, and Joseph Andruzzi. Respondent
also utilized temporary employment usually in the summer
and journeymen from the Sheet Metal Workers Union on
union jobs where it was required that union tradesmen be uti-lized.Detweiler has been with Respondent for approximately 10years. Murphy and Wykpisz were hired around December
27, 1991, and January 24, 1992, respectively. Andruzzi
worked for Respondent during the summer of 1991 while he
was still in high school and was subsequently hired as a full-
time regular employee around June 12, 1992. Wykpisz and
Andruzzi were laid off at the same time on October 23,
1992.Respondent contends that Detweiler is a ``working fore-man,'' rather than a supervisor within the meaning of the
Act. Detweiler, who is married to Karen Detweiler the book-
keeper and the corporate secretary, did not testify. He was
originally hired as an installer and assumed his current posi-
tion in late December 1991, when Robert Crimian retired
from Respondent. At that time Crimian was designated the
``working foreman.'' In two wage certifications to the gov-
ernment, in the summer of 1992, Respondent identified
Detweiler as its ``field supervisor.'' At the time of their lay-
off Wykpisz and Andruzzi were both earning $7 per hour.
Detweiler was earning approximately $12 per hour on non-
prevailing rate jobs. On prevailing rate jobs he probably was
paid more. Detweiler, unlike Wykpisz and Andruzzi, is paid
a bonus, uses the company van including the gas credit card
to commute to work, and gets a paid vacation. There is no
written job description for Detweiler. Respondent's witnesses
testified that Detweiler was in charge of delivery and instal-
lation at the customer's worksite, and he was primarily re-
sponsible for assuring that the job was done according to the
specifications. The estimator/project manager, Richard
Kukulich, testified for Respondent that Detweiler is respon-
sible for organizing the field work, assigning work to the
employees, and handling any problems that arise in connec-
tion with assignments while out in the field. Lawrence testi-
fied that Detweiler gave instructions to employees on the job
and that Wykpisz and Andruzzi needed to be directed in their
work. He also testified that he left the details of how the
work was to be done solely to Detweiler's discretion. Both
Wykpisz and Andruzzi testified that they viewed Detweiler
as their supervisor and Wykpisz testified that when he first
began his employment with Respondent Lawrence introduced
Detweiler as ``the boss, the guy I would have to ask if I had
any questions.'' Wykpisz and Andruzzi also testified that
Detweiler gave them work assignments at the shop at the be-
ginning of the day and at the jobsite throughout the day.
Detweiler, utilizing blueprints, told them where to install the
equipment. If there were problems for example with plumb-
ing or electrical connections or other modifications, accord-
ing to their testimony, Detweiler would decide how the prob-
lem would be solved. When employees concluded an assign-
ment they would go to Detweiler to get their next assign-
ment. According to the testimony, Detweiler told employees
when they would take workbreaks and when they would
leave the site to return to the shop. On occasion he decided
that instead of leaving from the shop at the regular startingtime, they would meet at another location or that they wouldreport to work earlier than usual. Kukulich testified that
Detweiler was responsible for verifying employees hours
when they returned to the shop after regular business hours.
Andruzzi testified that on one occasion he needed a day off
to attend court, he asked Detweiler for the day off and
Detweiler immediately granted this request without checking.Wykpisz testified that approximately a week after his hav-ing signed a union card he spoke to Murphy at Respondent's
facility about joining the Union and getting Clagg a call.
Murphy did not commit himself. At some point, Detweiler
entered the area and told Wykpisz that Lawrence would fire
employees who spoke to the Union. The version appearing
in Wykpisz' affidavit states that Wykpisz said Detweiler in-
dicated that Lawrence would fire him if he found that they
had signed a card as opposed to because they spoke to the
Union. On one occasion according to Wykpisz, approxi-
mately the second week in 1992, he was alone in the ware-
house unpacking equipment when Lawrence approached him
and asked, ``What is this I hear you guys talking about the
Union?'' Wykpisz replied he had spoken to Clagg and ac-
cording to Wykpisz, Lawrence was angry. Lawrence alleg-
edly stated that the Union would steal your job and union
members would take Wykipsz' job based on their seniority.On another occasion Wykpisz testified that before work hewas alone in the back office at the facility. Lawrence told
him the Union was no good and asked whether he had
signed a union card. Wykpisz answered that he had not. Ac-
cording to Wykpisz, Lawrence allegedly indicated that be-
cause he was talking to the Union he would lose his job
based on union seniority policies.Wykpisz also recalled a third conversation in the back of-fice before work when Lawrence allegedly told him that
Clagg was ``out to stir up a lot of trouble,'' that he could
lose his job, that unions were no good and he did not like
them and that he (Lawrence) did not want them talking to
the Union. Wykpisz testified further that during one of his
conversations with Lawrence, Lawrence stated he did not
want to be a union shop.Andruzzi testified with respect to an occurrence in October1992, when he was speaking to Lawrence in the coffee room
and in the course of their conversation Lawrence allegedly
asked him if he had ``talked to the Union guys anymore.''
Andruzzi testified that he denied speaking to the union orga-
nizers and left the room because the question made him un-
comfortable.Lawrence testified that he never threatened any employee,he could not have because he had no knowledge of union ac-
tivities. Moreover he never told them unions were no good
or that they would lose their jobs if the Union was brought
in. Lawrence denied the allegations made by Wykpisz that
he did not want Wykpisz talking to union people. According
to Lawrence, he had no indication that Wykpisz was talking
to the Union.On October 23, 1992, sometime late in the afternoon Law-rence informed Wykpisz and Andruzzi that he was laying
them off because work was slow. There was some discussion
of when they might return. Wykpisz testified that Lawrence
discussed recalling them in 2 weeks. Lawrence recalled that
he referred to the delay of the Mercer County Detention Cen-
ter job and that it would be at least weeks before he could
consider recalling them. He testified that he did not tell them 465ESSBAR EQUIPMENT CO.at any time that he did not intend to recall them. Lawrenceand Kukulich testified that there was no work available for
them and that when they were laid off they were essentially
performing make-work jobs. Respondent also contends an
economic defense and produced a financial statement show-
ing a lost from operations of $97,885 in the year ending
1993 representing approximately 2.6 percent of total income.
Lawrence, however, conceded that he did not base the layoff
on the profit-and-loss statement, moreover he had difficulty
even understanding the profit-and-loss statement. Further-
more Lawrence could not have known in October 1992, that
at the end of the fiscal year in June Respondent would be
incurring an operating loss. In the year ending June 1991 and
June 1992, documentary evidence reflects that Respondent
had a gain in income from operations of $8074 and $55,945.Wykpisz and Andruzzi testified that the layoff came with-out any warning and at the time they were involved in pro-
ductive work. Wykpisz testified that there was still a substan-
tial amount of work for them to do and that it was not par-
ticularly slower than it had been during prior periods. Docu-
mentary evidence reflects that Respondent's sales are irregu-
lar with frequent peaks and values. Andruzzi testified that
they were performing work in the warehouse and in the field.
Respondent's Exhibit 6 also reflects that they were engaged
in field workweeks prior to the layoff.Lawrence also attributed the layoff to a delay in the Mer-cer County Detention Center job. Lawrence acknowledged
that this was a union job and Wykpisz and Andruzzi would
not have been permitted to work on it because they were not
union men.Lawrence admitted that in his 22 years as Respondent'svice president he had never laid off a regular full-time em-
ployee. Kukulich admitted that the Respondent has in the
past experienced slow periods. Documentary evidence re-
flects that Respondent's work complement for the last sev-
eral years has generally been at least three employees.There is no evidence that Respondent considered any otheralternatives to laying off Wykpisz and Andruzzi including re-
ducing their hours or laying off one or the other.Although the time of the event is not clear, David Connorthe shop manager at C&D Warehouse next door to the Re-
spondent had a conversation with Detweiler. A short while
prior to the conversation, Wykpisz had been doing work on
Connor's truck stereo in the parking lot at the facility. Soon
after Wykpisz left, Detweiler and Connor struck up a con-
versation wherein Detweiler asked him why he had hung
around with Wykpisz. Detweiler referred to Wykpisz as a
``trouble maker'' Connor answered that Wykpisz was doinghim a favor by working on his truck. At some point in the
conversation, Connor asked if the Respondent was going to
hire Wykpisz back and Detweiler responded no ``because he
is either talking or associating with that union organizer.''
Connor admitted that either Clagg or Wykpisz asked him to
question Detweiler to find out if the Respondent intended to
hire Wykpisz back. Clagg and Wykpisz confirmed that Con-
nor reported this incident to them around the time that it hap-
pened. Detweiler was not called as a witness in this case.A few weeks after the layoff, Wykpisz and Andruzzi re-turned to ask when they might be recalled. Lawrence told
them that things were slow and it might be another week or
two. Wykpisz said he had heard that because of the Unionthe Respondent was not recalling them. Lawrence deniedthis.Sometime after the layoff, Lawrence became aware thatClagg was at C&D talking to C&D's employees. His expla-nation for this was that C&D was the Respondent's landlord
and that he and Ryan (of C&D) had an excellent business
and that it was in Ryan's best interest to know that Clagg
was there. Lawrence testified later that Clagg's presence at
C&D did not make sense because Wykpisz and Andruzzi
were no longer around and that he was simply curious to see
what business Clagg might have at C&D.The Respondent also contends through its witnesses thatWykipsz' and Andruzzi's driver qualifications, i.e., their lack
of a commercial driver's license precludes their employment
with Respondent. At the time of the layoff Respondent uti-
lized three vehicles, a van, a station wagon, and a box truck
approximately 20 feet in length and 20,000 lbs. in weight.
It still utilizes the same vehicles except the box truck has
been replaced by a newer one which is approximately the
same size. At the time of the layoff, none of the field em-
ployees retained a commercial driver's license. Lawrence ac-
knowledged that with respect to driver licensing requirements
none of the vehicles it uses in its field operations, then or
presently, requires a CDL license driver to operate it. The
U.S. Department of Transportation requires operators of
commercial vehicles in excess of 26,000 lbs. have a valid
commercial driver's license. In the face of not having a CDL
licensed driver, Respondent made the commercial driver's li-
cense a prerequisite of employment when it advertised for
new field employees on March 15, 1993. In its ad it gave
a telephone number to call instead of a P.O. Box number as
was done in a 1993 ad.Respondent's witnesses could offer no explanation for re-quiring a CDL license. The applicants who responded to the
ad had such licenses but they were unsuited to perform the
field work itself. Eventually Respondent hired an individual,
Rocky Caldeira, on a recommendation of one of the sales-
man. At the time of his hire Caldeira did not have a com-
mercial driver's license nor did he have prior equipment in-
stallation experience. He subsequently obtained a CDL on
June 2, 1993. There is no evidence that Respondent took any
action to require that Detweiler or Murphy obtain a commer-
cial driver's license.Respondent also took the position that Andruzzi's age andWykipsz' inability to drive the box truck precluded them
from being rehired. The Department of Transportation re-
quires that to drive an interstate commercial vehicle weigh-
ing in excess of 10,000 lbs. one must be 21 years of age.
Kukulich testified that he became aware of this requirement
sometime in the fall of 1992, prior to the layoff when a De-
partment of Transportation official, Cathy Carlin, visited the
facility and provided him with documents setting forth the
Department of Transportation requirements. Murphy did not
turn 21 until 1993. Nor was Andruzzi old enough to drive
a box truck out of State. Wykpisz met the age requirement,
but was not capable of driving a stick shift vehicle properly.
Kukulich testified that after one driving experience with
Wykpisz he concluded that he was an unsafe driver. He con-
sidered him reckless. Lawrence testified that he was aware
of Andruzzi's age disqualifications and Wykipsz' driving de-
ficiencies when he laid them off, although he did not indicate
to either of them that he could not recall them for those rea- 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
sons. He merely took the position that there was not enoughwork. His explanation for not pointing out the other defi-
ciencies was that ``the thought never occurred to me.''Department of Transportation requirements also providethat drivers take a written exam and pass a road test.
Kukulich, who testified that he was in charge of Department
of Transportation compliance, had no idea whether
Detweiler, Murphy, or the other field employees who drove
the box truck had complied with either requirement. The De-
partment of Transportation compliance review dated Novem-
ber 12, 1992, suggested other deficiencies with respect to
Detweiler's driver qualifications yet Kukulich had no idea
whether the deficiencies had been cured.Conclusion and AnalysisIn my opinion, Andruzzi was a credible witness. He madea sincere attempt to recount details without magnification or
enhancement. Moreover, he was forthright when he could not
recall a detail.By way of contrast, Lawrence impressed me as a witnesswho distorted and concocted his testimony. Moreover, he
evidenced a proclivity for memory lapse. Furthermore, I
view him as a world-class evasionist.I therefore conclude that Respondent's vice president,Lawrence, violated Section 8(a)(1) of the Act by interrogat-
ing Andruzzi about his union activity.Prior to the interrogation, Andruzzi had not divulged hiscontact with the Union and he had not discussed the Union
with Lawrence. Indeed he denied talking with the Union.Detweiler controlled and was responsible for the deliveryand installation of the kitchen equipment. Accordingly, he di-
rected field employees Andruzzi and Wykpisz in their work,
although he worked along with them. Obviously someone
had to be in charge and that was Detweiler. But for him,
there would have been no one at the site without any author-
ity. Although he did not have the authority to hire, fire, or
recommend same, he enjoyed higher wages and substantially
more benefits than the field employees. Both Wykpisz and
Andruzzi consider him their ``boss.'' Moreover, he was iden-
tified as a supervisor on Respondent's wage certification.I therefore conclude that Detweiler was a supervisor with-in the meaning of Section 2(11) of the Act, and was acting
as an agent and on behalf of Respondent.The unrebutted testimony of Wykpisz is that Detweilerstated that Lawrence would fire an employee who spoke to
the Union. Although his affidavit reflects a threat with re-
spect to signing a union card, I would not discredit him on
that basis neither Detweiler nor Murphy came forth to rebut
his testimony. Murphy appeared as a witness, Detweiler did
not.I conclude that Detweiler violated Section 8(a)(1) of theAct by threatening an employee with discharge because of
his union activity.I was impressed by Wykpisz' effort to be honest in re-counting events as he remembered them. There was no tend-
ency on his part to embroider or color the facts. I fully credit
his testimony.My opinion of Lawrence's credibility has been discussedearlier. Accordingly, I find that Lawrence violated Section
8(a)(1) of the Act by threatening discharge, job loss, and un-
lawfully interrogating an employee.In my opinion counsel for the General Counsel has met itsburden under Wright Line, 251 NLRB 1083 (1980), by estab-lishing a prima facie case and Respondent has failed to show
that it would have laid off and not recalled Andruzzi and
Wykpisz even in the absence of discrimination. The layoffs
were pretextual an Respondent's weak defense was com-
pounded by its shifting reasons.The facts include all the elements to support a case of dis-crimination.There is clear evidence that Respondent (Lawrence) wasdisturbed and fearful of the threat of unionization. Lawrence
expressed his fears to Clagg on two occasions.It is equally clear that Lawrence knew or suspected thatthe discriminatees were union supporters.Animus was expressed by Lawrence's and Detweiler's ex-pressions which are independent violations of Section 8(a)(1)
of the Act.The Respondent has never had a layoff of full-time regularemployees in 22 years, and the only two employees chosen
to be laid off were the individuals who signed union author-
ization cards. Documentary evidence and testimony reflect
that over some years there have been slow periods, but no
layoffs. Moreover, at the time of the layoff, Respondent had
no way of ascertaining whether or not there would be a lossat the end of the fiscal year. Furthermore, the loss was mini-
mal, 2 to 3 percent.Respondent is at a loss to explain several inconsistencies.For example, Lawrence testified that Wykpisz and Andruzzi
were unfit to drive which precluded their employment yet he
told them on two occasions that they would be recalled to
work. Furthermore, Respondent contended that Wykpisz was
an unsafe driver who was unable to drive the box truck yet
Respondent did nothing to correct these problems nor did it
terminate Wykpisz because of his unsafe driving. Respondent
contended it was concerned with complying with the Depart-
ment of Transportation regulations when two of its witnesses,
Lawrence and Kukulich, did not know if its other drivers had
complied with the road and written tests requirements.I also note that Respondent has no vehicle which requiresa CDL licensed driver and, until April 1993, it had no driver
who possessed a CDL license, yet in the face of this it made
possession of a CDL license a prerequisite for its new hire
in March 1993, but not for Detweiler and Murphy. Respond-
ent offered no rationale why the new hire needed a CDL li-
cense and why the others did not. Respondent advanced the
excuse that Andruzzi could not be recalled because he had
not turned 21 and was therefore too young to drive the box
truck outside the State. This does not explain why Murphy
who did not turn 21 until sometime this year was also not
disqualified. Respondent also has other vehicles it utilizes for
field work which Andruzzi and Wykpisz are both old enough
and able to drive.Connor, who I consider to be a credible witness, testifiedthat Detweiler confirmed that Wykpisz would not be recalled
because he was viewed as a troublemaker involved with the
Union. This I believe is the real reason. Wykpisz and
Andruzzi were terminated and not recalled to work.I therefore find and conclude that Respondent violatedSection 8(a)(1) and (3) of the Act by laying off and failing
to recall Wykpisz and Andruzzi. 467ESSBAR EQUIPMENT CO.2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Sheet Metal Workers International Union AssociationLocal Union 19 is a labor organization within the meaning
of Section 2(5) of the Act.3. By discriminating with regard to the tenure of employ-ment of employees' Joseph Andruzzi and Daniel Wykpisz
because of their union activities, Respondent has violated
Section 8(a)(1) and (3) of the Act.4. By refusing to offer Andruzzi and Wykpisz immediateand full reinstatement to their former or substantially equiva-
lent positions, Respondent has engaged in conduct violative
of Section 8(a)(1) and (3) of the Act.5. By interrogating an employee about his union activityRespondent has violated Section 8(a)(1) of the Act.6. By telling an employee he did not want him speakingto the Union and threatening him with job loss for talking
to the Union Respondent has violated Section 8(a)(1) of the
Act.7. By interrogating an employee about his union activityRespondent has violated Section 8(a)(1) of the Act.8. By threatening an employee with discharge if he en-gaged in union activity, Respondent has violated Section
8(a)(1) of the Act.9. The aforesaid unfair labor practices affect commercewithin the meaning of Sections 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of the
Act, I shall recommend that it be ordered to cease and desist
therefrom, and to take certain affirmative action designed to
effectuate the policies of the Act.I shall recommend that the Respondent be ordered to offerWykpsiz and Andruzzi immediate and full reinstatement to
their former or substantially equivalent positions, without
prejudice to their seniority or other rights and privileges. Re-
spondent shall expunge from its files and records any ref-
erences to the discharges of these individuals, and notify
them in writing that this has been done, and that evidence
of their unlawful discharges shall not be used as a basis for
future personnel actions against them.In addition, Respondent shall make whole these employeesfor any losses they may have suffered by reason of the dis-
crimination against them, by payment to them, a sum of
money equal to that which they would have normally earned
from the date of their discharges, less net earnings during the
period. Loss of earning shall be computed in the manner pre-
scribed in F.W. Woolworth Co.
, 90 NLRB 289 (1950). In-terest shall be computed in the manner prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record I issue the following the recommended2ORDERThe Respondent, Essbar Equipment Co., Wilmington,Delaware, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discriminating in regard to the tenure of employmentof Wykpisz and Andurzzi because of their union activity.(b) Interrogating employees about their union activity.
(c) Telling employees that they are not to speak to theUnion and threatening them with job loss for talking to the
Union.(d) Threatening employees with discharge if they engagedin union activity.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Wykpisz and Andruzzi immediate and full rein-statement to their former positions or, if such position no
longer exist to positions which are substantially equivalent
thereto, without prejudice to any seniority or other rights and
privileges, and make them whole for any loss of pay they
may have suffered by reason of the discrimination against
them with interest as provided for in the remedy section
above.(b) Expunge from its files any references to the dischargesof Wykpisz and Andruzzi and notify them in writing that this
has been done, and that evidence of their unlawful discharges
shall not be used as a basis for future personnel action
against them.(c) Post at its facilities copies of the attached noticemarked ``Appendix.''3Copies of the notice, on forms pro-vided by the Regional Director for Region 4, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Decision what steps the Respondent has
taken to comply.